668 S.E.2d 783 (2008)
Harry WHISNANT, on behalf of himself and ALL OTHERS SIMILARLY SITUATED
v.
TEACHERS' AND STATE EMPLOYEES' RETIREMENT SYSTEM OF NORTH CAROLINA, a corporation; Board of Trustees of the Teachers' and State Employees' Retirement System of North Carolina, a body politic and corporate; Department of State Treasurer, Retirement Systems Division, Richard H. Moore, Treasurer of the State of North Carolina and Chairman of the Board of Trustees Teachers' and State Employees' Retirement System of North Carolina (in his individual and official capacities); and The State of North Carolina.
No. 355P08.
Supreme Court of North Carolina.
October 9, 2008.
Marvin Schiller, David G. Schiller, Kathryn H. Schiller, Raleigh, for Whisnant.
*784 Robert M. Curran, Assistant Attorney General, for Retirement System.
Prior report: ___ N.C.App. ___, 662 S.E.2d 573.

ORDER
Upon consideration of the petition filed on the 30th day of July 2008 by Petitioners in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 9th day of October 2008."